Banke, Presiding Judge.
The appellee was disabled by a work-related injury which occurred on June 12, 1986, and thereafter sought disability benefits pursuant to the terms of a credit insurance policy issued by the appellant insurance company. The effective date of the coverage was April 16, 1986. The appellant denied the claim based on an exclusionary clause in the policy pertaining to disability caused by “a pre-existing medical condition for which the insured received medical treatment within the 6 months before the effective date on the certificate and which resulted in disability within the 6 months after the effective date.” The appellee then instituted the present action against the appellant to recover the benefits, plus a bad-faith penalty and attorney fees. *726The case is before us pursuant to our grant of the appellant’s application for an interlocutory appeal from the denial of its motion for summary judgment.
The medical evidence of record establishes without dispute that the appellee injured his back in 1979, that he has received extensive medical treatment since then for chronic back and leg pain caused by a degenerative disc condition, and that he both suffered from such pain and sought medical attention related thereto during the six months prior to the effective date of the insurance coverage. For example, on March 12, 1986, he experienced severe back and leg pain after stepping into a hole at work and was thereafter treated for the pain by several physicians and a chiropractor. Upon examining the appellee after the occurrence of the June 12, 1986, injury, the appellee’s own chiropractor concluded that his complaints were not the result of a new injury but of the aggravation of an old injury. Held:
The evidence of record establishes without dispute that the appellee’s disability was caused by a pre-existing medical condition for which he had received medical treatment within the six months immediately prior to the effective date of the coverage extended by the appellant insurer. It follows that the appellee’s claim is not covered under the terms of the insurance contract, with the result that the trial court erred in denying the appellant insurer’s motion for summary judgment. Accord Life & Cas. Ins. Co. of Tenn. v. Crowe, 147 Ga. App. 629 (249 SE2d 682) (1978).

Judgment reversed.


McMurray, P. J., Birdsong, Sognier and Pope, JJ., concur. Carley, C. J., Deen, P. J., Benham and Beasley, JJ., dissent.